Citation Nr: 0502839	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  00-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hepatitis B and for headaches.  He responded by filing a 
November 1999 Notice of Disagreement, and was sent a December 
1999 Statement of the Case.  He then filed a January 2000 VA 
Form 9, perfecting his appeal of these issues.  

This claim was initially presented to the Board in October 
2003, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran has a current diagnosis of hepatitis B which 
was initially incurred during active military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
hepatitis B have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  In this 
case, the RO has had an opportunity to consider the claims on 
appeal in light of the above-noted change in the law, and the 
requirements of the new law and regulations have been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

Additionally, the Board notes that the veteran has submitted 
private medical treatment records directly to the Board, 
without review of such evidence by the RO, and without waiver 
of such review by the agency of original jurisdiction.  
However, by virtue of the Board's full grant of the benefit 
sought, no prejudice results to the veteran based on 
consideration of his appeals at this time.  

The veteran seeks service connection for hepatitis B.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes that on VA medical 
examination in November 1999, a current diagnosis of 
hepatitis B was confirmed via blood test.  Therefore, the 
veteran having presented competent medical evidence of the 
claimed current disability, the question becomes whether this 
disability was incurred during military service.  

The veteran claims that he first was told he had hepatitis B 
in 1978, when he attempted to donate blood and was refused 
his blood tested positive for hepatitis B.  However, his 
service medical records are negative for any diagnosis of 
hepatitis B, or any laboratory findings verifying such a 
diagnosis.  According to the medical records available, the 
veteran was suspected to have hepatitis B in January 1982, 
when a blood test revealed elevated SGPT levels.  Hepatitis B 
was subsequently confirmed via blood test.  The veteran also 
told his medical care providers at that time (1982) that he 
had been informed he had elevated SGPT levels in 1978, when 
he attempted to donate blood.  His blood donation was refused 
at that time (1978).  

In reviewing the evidence, the Board notes that the veteran 
has continued to assert that he was first told he was 
positive for hepatitis B during military service, when he 
attempted to donate blood.  Private medical records from 
1982, within two years of the veteran's service separation, 
indicate the veteran gave this same account at that time, 
prior to any claim for VA benefits.  In light of the 
veteran's positive diagnosis of hepatitis B less than two 
years after his separation from military service, and his 
credible account of a positive hepatitis B test while he was 
on active duty, the Board finds the criteria for the award of 
service connection for hepatitis B have been met.  


ORDER

Entitlement to service connection for hepatitis B is granted.  






REMAND

The veteran's claim for service connection for headaches was 
remanded by the Board in October 2003 in order for a VA 
neurological examination to be afforded him.  The VA has an 
obligation to obtain such an examination when it becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (d) 
(West 2002).  As part of its remand instructions, the Board 
ordered the VA examiner to "give a fully reasoned opinion as 
to the etiology of any headache condition found, including an 
opinion as to whether it is at least as likely as not related 
to his headaches in service."  In the resulting February 
2004 VA examination report, the examiner stated that the 
veteran's headaches were musculoskeletal in nature, but did 
not indicate if they were related to headaches experienced 
during military service.  Because the February 2004 VA 
examination does not address the connection to service, a 
remand is required.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) ("a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders").  

The Board next notes that the veteran has submitted 
additional private medical treatment records in support of 
his claim.  Such records were submitted directly to the 
Board, without RO consideration, and without a waiver of such 
evidence by the RO, the agency of original jurisdiction.  
When new evidence has been added to the record, the agency of 
original jurisdiction is obligated to reconsider the 
veteran's claims in light of the additional evidence, and to 
provide a Supplemental Statement of the Case to him and his 
representative, if any.  See 38 C.F.R. § 19.31 (2004).  
Because this action has not yet been accomplished, a remand 
is required in order for the veteran to be afforded proper 
procedural development.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  


1.	The veteran should be scheduled 
for a VA neurological examination to 
determine the nature and etiology of 
any current headache disability.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  
After fully examining the veteran and 
reviewing the record, the examiner 
should state whether it is at least as 
likely as not (that is, a probability 
of 50 percent or better) that the 
veteran's current headache disability 
was first manifested during the 
veteran's military service, or is 
otherwise etiologically related to any 
in-service disease or injury.  The 
medical basis for all opinions 
expressed should also be given.  

2.	Thereafter, the RO should again 
consider the veteran's service 
connection claim for a headache 
disability in light of any evidence 
added to the record, to include that 
evidence received after the RO's most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
new Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  Thereafter, the appeal should 
be returned to the Board.  


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


